Citation Nr: 1533755	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant has basic eligibility for entitlement to receipt of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The appellant had active duty service from March 16, 1963, to September 14, 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant does not meet the service requirements to establish basic eligibility for nonservice-connected pension benefits, as he did not serve on active duty during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations governing VA's duties to notify and assist claimants are not applicable to the appellant's claim for nonservice-connected disability pension because it a question of law as to whether the appellant's service qualifies as wartime service for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim. 

Legal Criteria

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.

A veteran meets the service requirements if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

"Active duty for training" only qualifies as active military, naval, or air service for purpose of VA nonservice-connected pension benefits if the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6 (2014).  There is no evidence that the appellant was disabled during his "active duty for training."  

Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Factual Background and Analysis

The appellant in this case has not established basic threshold eligibility for nonservice-connected disability pension.  Eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2014).  Here, the evidence fails to show that the appellant's active service was during a period of war.  

The RO has determined that the appellant served on active duty for training (ACDUTRA) from March 16, 1963, to September 14, 1963.  The Board notes that the DD214 pertaining to this period of service reflects that the appellant was ordered to ACDUTRA.  He had subsequent service in the Army National Guard, but no additional periods of active duty or ACDUTRA.  He was discharged from the National Guard in March 1966.  

The appellant contends that he served on active duty for 16 days in April 1965.  A review of personnel records shows that this 16-day period in April 1965 was for Annual Field Training (AFT) for the National Guard.  There is no indication that this was considered ACDUTRA, and the military personnel records show that the March 16, 1963, to September 14, 1963, dates were the appellant's only period of ACDUTRA.  Also, in his June 2008 claim, the appellant only listed March 16, 1963, to September 14, 1963, as his active service periods.  

The period of war, characterized as the "Vietnam Era," began on February 28, 1961, and ended on May 7, 1975, but only for those who served in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  For all other cases, the Vietnam Era began on August 5, 1964, and ended on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The next period of war, the Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i).

The appellant did not serve in Vietnam, nor has he so contended.  Therefore, his period of ACDUTRA concluded before the start of the Vietnam Era.  In other words, the United States was not at war during the appellant's period of service. 

However, as discussed above, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2014).  Therefore, any reserve or National Guard service does not qualify as "active duty during a period of war."  Simply put, the evidence of record does not show that the appellant had any active duty service during wartime.  

The Board acknowledges the appellant's statements regarding his belief that he served on active duty for a period of 16 days in April 1965.  Nevertheless, the military personnel records clearly indicate that this was Annual Field Training and not a period of ACDUTRA.  There is no indication that this period of service meets the requirements set forth in 38 C.F.R. § 3.3 or that this period of service was a period of ACDUTRA during which the appellant was disabled from a disease or injury incurred or aggravated in the line of duty.  

Importantly, VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2014); Duro at 532.  Here, the only period of ACDUTRA confirmed by the personnel records was from March 16, 1963, to September 14, 1963.  Thus, the appellant does not have the requisite "wartime" service, and the claim for nonservice-connected disability pension must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


